Citation Nr: 0929035	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, on a 
direct basis and as secondary to in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In October 2005, the Veteran testified before a Veterans Law 
Judge (VLJ) at the RO.  In January 2006, the Board remanded 
the claim to the RO through the Appeals Management Center 
(AMC) in Washington, D.C. for further evidentiary 
development.  In February 2009, the AMC issued a supplemental 
statement of the case (SSOC) and, in so doing, continued to 
deny the claim.  

In May 2009, the Board informed the Veteran that the VLJ who 
had conducted the October 2005 hearing was no longer employed 
at the Board.  The Veteran was asked to state whether he 
wished to have another hearing before another (and current) 
VLJ.  

In June 2009, the Veteran responded that wished to appear 
before a VLJ at a hearing conducted via videoconferencing.  A 
complete and thorough review of the claims folder indicates 
that he has not been accorded his requested hearing.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:  

1.  Schedule the Veteran for a 
videoconference hearing before a VLJ, 
with appropriate notification to the 
Veteran (at his current address) and his 
representative.  

2.  After a hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

